Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 1 of 20




 SUMF EXHIBIT 3
EXHIBIT 4 OF DR. LUIGI WARREN’S
 NOVEMBER 16, 2018 DEPOSITION
                          Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 2 of 20




                              (j Immune Disease Institute
            - -------·--·




                       RESEARCH AND TECHNOLOGY DEVELOPMENT POLICY




        I
        I
    I
    I




                 Aptprboved by the ID I Board of Trustees
I                O c O er 28, 2004
I
I


                                                                                        ROSEMARY LOCKLEAR CSR #13969




                   Case 1 ·17-cv-12472-DLC                                            Page 144 of 188
             Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 3 of 20




                                      Table of Contents
                                                                   page
 Preamble                                                           3
 A. Purpose                                                         4
 B. Research and Technology Development Committee                   5
     1. Committee Membership                                        5
     2. Responsibilities                                            5
 C. Scope                                                           5
 D. Technology Reporting and Disclosure                             6
     1. Reporting to OTO                                            6
     2. Disclosure Outside IOI                                      6
 E. Technology Ownership:                                           6
     1. Principles                                                  6
     2. Process                                                     7
 F. Protecting Intellectual Property Rights                         7
 G. Marketing and Commercialization                                 8

 H. Distribution of Net Proceeds:                                   8

      1. Net Proceeds                                               8
     2. Equity -                                                    8
     3. IOI General Fund                                            9
     4. Distribution Schedule                                       9
     5. Multiple Inventors                                          9
     6. No Active Research Program                                 10
     7. Death or Departure from IOI                                10
     8. Postponement of Distribution                               10
 I. General Equity .Pro visions:                                   10
     1.   Decision to Accept Equity                                10
     2.   Receipt of Equity                                        10
     3.   Distribution of Equity                                   11
     4.   Monitoring -                                             11
     5.   Clinical or Other Sponsored Research·                    11
     6.   Governing or Scientific Board Membership                 11
J. Conflicts of Interest Policies                                  12
K. Consulting Agreements                                           13
L. Other Arrangements                                              13
M. Former Policies                                                 13
APPENDIX
Exhibit A - Participation Agreement                                15
Exhibit B - Standard C<Jnsulting Agreement Provisions              18

      Case 1·17-cv-12472-DL~           P~~6?J~c½1~MMeaisc1osures          Page 145 of 188

                                               2
          Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 4 of 20




                                IMMUNE DISEA SE INSTITUTE
                      RESEARCH AND TECHNOLOGY DEVELOPMENT POLICY



                                               - Preamble -

The collaboration between Immune Disease Institute and its physicians and researchers is
critical to !Di's successful. fulfillment of its mission of providing a high level of excellence in
research. Over the last several years, a variety of relationships with industry have brought
new resources to the support of science that facilitates translation of knowledge from the
laboratory to the bedside. These relationships have great potential to benefit the public as well
as research institutions, their faculty and staff, and their industrial partners. The Trustees of
Immune Disease Institute are strongly committed to the continued growth in these innovative
and mutually beneficial relationships, while realizing their paramount responsibility to
safeguard the principles of academic freedom and timely dissemination of information about
important new scientific developments.

This policy is intended to serve as a guide for members of the IOI community in structuring
their relationships with industry and other outside ventures in view of their academic
responsibilities for teaching, research and patient care. In addition, the policy encourages
creativity and innovation of researchers, with incentives for productivity and opportunities to
gain recognition for individual accomplishments.

In addition, this policy is also meant to encourage researchers to disclose discoveries in a
timely manner in order to protect the intellectual property rights of IOI, while providing for fair
and equitable allocation of responsibilities and rewards among inventive researchers, IOI and
other collaborators who may have contributed in whole or in part to inventions, discoveries or
Technology.

Finally, the policy sup ports the goal of bringing to the public important new discoveries, which,
through commercialization, address unmet medical needs and alleviate human suffering.




                                          Immune Disease Institute
   Case 1:17-cv-12472-DL C          Plaintiffs Rule 26(a)(1) Initial Disclosures     Page 146 of 188

                                                        3
          Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 5 of 20




                              IMMUNE DISEASE INSTITUTE
                    RESEARCH AND TECHNOLOGY DEVELOPMENT POLICY


A.PURPOSE
   The mission of Immune Disease Institute (IOI) is to provide the highest level of excellence
   in medical research. To further this mission, the Trustees of IOI (the "Trustees"), who are
   responsible for the overall allocation .of resources to accomplish this objective, have
   adopted this Research and Technology Development Policy (the "Policy") to:

            benefit the public by facilitating commercial development and utilization
            of inventions, discoveries and other Technology;

            encourage the creativity and innovation of current staff, and encourage the
            recruitment and retention of talented and innovative staff;

            provide incentive to researchers to be productive and recognize
            individual accomplishment;

            foster scholarly pursuits and principles of academic freedom;

            encourage researchers to disclose discoveries in a timely manner in order
            to protect the intellectual property interests of IOI;

            provide guidelines for negotiating, preparing and implementing contracts
            with outside sponsors, collaborators and licensees;

            provide for equitable allocation of responsibilities and financial rewards
            among inventors, researchers, IOI and any other entity, which may have
            developed, sponsored or financed in whole or in part, such invention,
            discoveries or Technology; and

            provide support for IDl's mission of excellence in clinical care, teaching
            and research.

  The Trustees retain the discretion to amend this Policy from time to time to
  fulfill these purposes.




                                         Immune Disease Institute
  Case 1·17-cv-12472-DL C           Plaintiffs Rule 26(a)(1) Initial Disclosures     Page 147 of 188
                                                      4
         Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 6 of 20




B.· RESEARCH AND TECHNOLOGY DEVELOPMENT COMMITTEE
    1. Committee Membership. The Trustees, in consultation with the President of IOI, the
    Executive Vice President and the Director of the Office .of Technology Development
    ("Director") will appoint members of the Research and Technology Development
    Committee (the "Committee"). Membership may consist of the President of IOI or
    designee, the Executive Vice President, the Director for Development, the Director of the
    Office of Technology Development (OTO); two Senior Investigators, active in research at
    IOI; and at least five members of the Board of Trustees. All members of the Committee
    shall have the right to vote on matters that come before the Committee. All members of the
    Committee sha II serve at the pleasure of the Board of Trustees. Members of the
    Committee shall serve at the discretion of the Chairman of the Committee. A quorum shall
    consist of at least two thirds (2/3) of the membership with at least three (3) Trustees, one
    (1) Faculty member and either the Director or the Chairman included in that number.

   The Chairman of the Committee shall be designated annually by the Chairman of the
   Trustees. The Director, or designee, shall be responsible for scheduling all meetings of the
   Committee and keeping the minutes for such meetings: The President and Chief Financial
   Officer of IOI shall have the right to attend all meetings, and the Director shall be
   responsible for notifying them of all meetings.

   2. Responsibilities. The Committee shall oversee and advise the Director on the
   interpretation and application of this policy, and may grant exceptions to the Policy in
   special cases. The Chairman shall act on or recommend to the Board, as appropriate, any
   motions on matters that are brought to a vote in the Committee and agreed to by a
   majority. of those present. From time to time; the Committee rnay recommend to the
   Trustees amendments and/or additions to this Policy.

C. SCOPE
    This Policy applies to any invention, discovery, data, writing, and other intellectual
    property, including trade or service marks, works-for-hire, know-how, computer software
    and biological materials, whether or not patentable, copyrightable or otherwise entitled to
    legal protection (collectively "Invention") made, conceived, reduced to practice or
   generated by a full or part-time professional staff, faculty, employee of, student, trainee, or
    person or entity otherwise engaged at IOI, such as consultants or agents retained by IOI
    (collectively "Covered Person"). Any Invention that (1) either has potential commercial
   value or is patentable, copyrightable, or otherwise entitled to legal protection, and (2) is
   made, conceived, reduced to practice or generated by a Covered Person while engaged in
   activities: (a) for which the Covered Person received financial support from or through IOI;
   (b) during which the Covered Person made significant use of facilities, materials,
   equipment, staff, information, ideas, data, computers or other resources of IOI; or (c)which
   are related to the employment, research or other activities conducted at IOI by the
   Covered Person is referred to as "Technology". Ordinary use of desktop computers,
   library facilitities or personal office space shall not be considered "significant'' use for
   purposes of Se-ction (b) above. Steps taken toward commercialization, such as filing a
   patent application or seeking other protection of intellectual property, will be interpreted as
   demonstrating potential commercial value.


                                        Immune Disease Institute
  Case 1·17-cv-12472-DLC           Plaintiffs Rule 26(a)(1) Initial Disclosures     Page 148 of 188
                                                      5
         Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 7 of 20




   In keeping with principles of academic tradition, IDI claims no ownership interest in
   scholarly publications, such as textbooks, that do not embody or disclose any Technology
   and were not prepared with significant use of IDI resources.

   Each Covered Person shall sign a Participation Agreement in which the Covered Person
   agrees to comply with this Policy. A copy of a Participation Agreement is attached as
   Exhibit A.


D. TECHNOLOGY REPORTING AND DISCLOSURE
   1. Disclosure of Technology to IDI. Each Covered Person who makes, conceives, reduces
      to practices or generates Technology (the "Inventor") should promptly submit a
      completed Report of mvention to \Di's Office of T echnoioqy Development ("OTO") when
      Technology is identified. Report of Inventions are available from the OTO. If the
      Covered Person is a consultant engaged by an employee or staff member of IOI, then
      the employee or the staff member is responsible for ensuring that the Report of
      Invention is completed and submitted. The description of the Technology in the
      disclosure form should provide enough detail to determine the most appropriate steps, if
      any, to protect and commercialize the Technology.

   2. Disclosure Outside IOI. If Technology is disclosed outside IDI, such as in a publication
      or oral presentation, by use, or by public sale, before appropriate steps are taken to
      protect the intellectual property rights in the Technology, such as filing a patent
      application, then those rights may be lost. Therefore, prior to any proposed publication
      of Technology or other disclosure of the Technology outside IOI, the Inventor should
      contact the OTO to coordinate the disclosure with steps IOI may take to protect rights in
      the Technology. If Technology is to be disclosed to a third party for commercial
      evaluation or other IOI purposes, in most cases an appropriate, signed Confidential
      Disclosure Agreement should be obtained from the recipient of the information. For
      Reports of invention, Confidential Disclosure Agreements, and information about the
      appropriate use of each, contact the OTO or log on to the IOI website.


E. TECHNOLOGY OWNERSHIP
   1. Principles:
       a. All Technology is owned by IOI. When an entity other than IOI has also sponsored,
           financed, or otherwise participated in the invention, the Director will negotiate with
           the other entity to detennine the percentage of the Technology owned by IOI. The
           Director may consult with the Committee and the Inventor.

       b. The ownership of Technology made in whole or in part in connection with activities
          conducted under a grant from or other agreement with the U.S. Government is
          subject to the retained rights of the U.S. Government.

      c. The ownership of Technology made in whole or in part in connection with activities
         conducted pursuant to any industrially sponsored or otherwise sponsored research
         aqreerne-nt between IOI and the sponsor will be in accordance with this Policy.

                                        Immune Disease Institute
  Case 1·17-cv-12472-DLC          Plaintiffs Rule 26(a)(1) Initial Disclosures     Page 149 of 188

                                                     6
         Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 8 of 20




    2. Process:
        a. The Director: will make the initial determination of ownership. Decisions of the
           Director about whether an Invention is within the definition of Technology and other
           issues of ownership may be appealed to the President by an Inventor in writing
           within one (1) month of notification to the inventor of the Director's decision The
           President will convene a subcommittee of IDI consisting of the Director and the
           Executive Committee whose decision will be final.

        b. Subject to obligations to third parties (such as a sponsor or the Government), IOI
           may waive ownership and release, in whole or in part, any Technology and its
           related patent, copyright or other legal protection, to the Inventor. The terms of the
           release may include appropriate compensation to IDI for its out-of-pocket expenses
           associated with the Technology. IDI may also elect to retain the non-exclusive right
           to use any released Technology for !Di's non-commercial research.

             If IDI has not taken steps to obtain legal protection of Technology within three (3)
             months after the filing of a completed Report of Invention or the Effective Date of
             this Pol icy, whichever is later to occur, then the Inventor may submit a written
             request to the Director for the release of the Technology to the lnventor(s). Within
             three. (3) months of receiving the request, the Director will present the request to
             the Committee for approval and inform the Inventor of whether or not the request is
             approved, and the reasons for the decision. If the request is approved, then !DI will
             provide appropriate documentation releasing the Technology to the lnventor(s).


F. PROTECTING INTELLECTUAL PROPERTY RIGHTS
   The Director or designee, working with the Inventor, will decide whether to seek legal
   protection of technology. If IOI seeks patent, copyright or other legal protection of
   Technology, in whole or in part, then the Inventor and IDI will work together to protect the
   Technology. ID I will provide professional services at its expense. The Inventor will provide
   technical information, documentation, and all other assistance deemed necessary by IDI,
   including an assignment of the Inventor's rights in the Technology to IDI. The OTO will
   retain Participation Agreements, invention disclosures, inventorship declarations, and
   assignments. IOI is not obligated to pay for professional services that are not authorized in
   advance by the Director.




  Case 1·17-cv-12472-DLC           Plainti#rWcfe~~t1rmiiIDifb~blosures             Page 150 of 188
                                                   7
                   Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 9 of 20




             G. MARKETING AND COMMERCIALIZATION




\\{
    fir G        rhe Director and the ln_ventor, wo~ing together, wi~e~ ures are to be taken
                 o commercialize the Technolo ~ mto acco.unt th~ princi~ ic freedom
                while optimi~              ~JQ. the public and its commercial value to JOI.
                This may include, but are not limited to, agreements with third parties for the development,
             [ patenting, promotion, marketing, licensing and manufacturing .of Technology. transfers of
  JI J..        any interest in Technology to third parties are to be by license, rather than assignment,
    c,<F-::i    unless otherwise decided by the Director in consultation with the Committee. The license
  C-:           should provide IOI the right to reduce or terminate the license if the third party does not
                make a diligent effort to make a product developed from the Technology available to the
                public. If necessary, the Director will expend reasonable efforts to locate Inventors who are
                no longer at IOI although primary responsibility for keeping address information current will
                reside with the Inventor. If an Inventor is no longer employed or Q!berwise eo.9.aged at IOI,
                        ,......____   ___________
                then the Director may indepenaently decide whaf measures are to be taken to
                commercialize the Techno ogy.

             Only approved agreements signed by an authorized representative of IOI shall be valid
             and binding upon IOI. The Director or designee is authorized to negotiate agreements for
             the development or transfer of Technology with commercial and non-commercial third
             parties. The President of IOI is authorized to approve and sign Exclusive License
             Agreements. The Director, and, in the case of agreements for clinical research, the
             Director or designee, is authorized to approve and sign all other Technology development
             and transfer agreements.


         H. DISTRIBUTION OF NET PROCEEDS
            1. Net Proceeds. The term "Net Proceeds" as used in this Policy shall mean the amount
               actually received by IOI        from the sale, license or other commercialization of
               Technology owned in whole or in part, by IOI, including, but not limited to, royalties,
               fees, milestone payments, and Equity {as defined ~less all costs and expenses
                reasonably     attributable to obtaining      intellectual   property   protection and
               commercialization of the Technology. These costs and expenses may include, without
               limitation, attorney fees, and out-of-pocket administrative and other costs and expenses
               of contract rreqotiations and administration, and any out-of-pocket cost or expense of
               patent or copyriqht prosecution, litigation, marketing, licensing and/or negotiation.
               Research funding and contributions of equipment received by IDI from the sale,
               licensing or other commercialization of any Technology, shall be the property solely of
               IOI and shall not be included within Net proceeds.

            2. Equity. The ierm "Equity" as used in this Policy shall include stocks, options, warrants
               and/or other financial instruments convertible to equity in an entity that has rights to
               Technology.

            3. IOI General Fund. IOI General Fund supports initiatives generally of IOI. This fund is
               hereinafter referred to as the "General Fund".



            Case 1 ·17-cv-12472-DLC             Plain~§ ~~~nmiiMl'eiosures                   Page 151 of 188


                                                           8
           Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 10 of 20




      4. Distribution Schedule. IOI may receive Net Proceeds for the license, sale or other
         transfer of Technology. If the Inventor arranges to receive Equity from the company to
         which the "Technology is transferred, the guidelines for Conflict of Interest and
         Commitment of the Faculty Policies on Integrity in Science of Harvard University
         Faculty of Medicine shall apply. The Net Proceeds 'actually received by IOI for its
         interest in Technology, excluding works for hire and trade or service marks, shall be
         periodically distributed by IOI as provided in the following schedule:


                                         Distribution Schedule


             Inventor               Inventor's Laborato                             IDI General Fund
              33 1/3%                     33 1/3%.                                        33 1/3%


          All distributions to Inventors shall be considered miscelaneous income and will be
          reported on Internal Revenue Service form 1099.

      5. Multiple Inventors. In the event there are joint Inventors, distributions made to the
         Inventors under the Distribution Schedule shall be divided equally among the
         Inventors, except as may be otherwise directed by the Inventors and approved by the
         Director. If the Inventors' work is in different Laboratories, the distributions allocated to
         each of their respective Research Programs and Departments shall be in direct
         proportion to the amounts allocated to each Inventor.

      6. No Active Research Program. If the Inventor does not have an active research program
         at the time     of
                      commercialization, the Inventor's Laboratory share shall be distributed to
         the General Fund.

      7. Death or Departure from IOI. If the Inventor dies or ceases to be employed by or
         otherwise engaged at IOI, then IOI will distribute the Inventor's individual share (as
         distinguished from that of the Inventor's Laboratory) to the Inventor or the Inventor's
         estate. It shall be the responsibility of the Inventor or the _executor or legal
         representative of the Inventor's estate to notify IDl's OTO in writing, as to where future
         payments should be sent. Under these circumstances, the Inventor's Laboratory share
         shall be distributed to the General Fund.

      8 . Postponement of Distribution. Notwithstanding all of the foregoing, the Committee may
           postpone distribution of Net Proceeds when extraordinary future expenses, such as an
           infringement suit, relating to the applicable Technology are reasonably anticipated by
           the Committee. In such event, the amounts received shall be segregated by IOI, and
           Net Procee-ds will be distributed in accordance with this Policy after actual expenses
           have been reimbursed to IOI..



I.       GENERAL EQUITY PROVISIONS
                                           Immune Disease Institute
     Case 1·17-cv-12472-DLC          Plaintiffs Rule 26(a)(1) Initial Disclosures                Page 152 of 188

                                                         9
      Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 11 of 20




 1. Decision to Acee             uit . In certain cases of Technology transfer, IOI may have the
     opportunity to acq        ire Equity inthe licensee's or buyer's company in exchange for !Di's
     interests in Techn       logy. Decisions regarding ownership of Equity by IOI or an individual
     Inventor shall be         uided by the policies of IDI, and the Harvard Faculty of Medicine
     policies concernin          conflicts of interest and conflicts of commitment together with the
     purposes and obje         tives of this Policy.
                          I
     The Director will ake an initial determination as to whether IOI should accept Equity
     for the transfer. f the Director determines that an equity transaction meets the
     objectives of .this Policy, then the Executive Vice President will make a written
     recommendation t a subcommittee of the Committee, designated by the chair of the
     Committee, to co firm the acceptance of equity and address issues relating to equity
     ownership (the "E uity Subcommittee").                                     ·

2. Receipt of Equity. nless otherwise approved by the Equity Subcommittee, Equity is to
   be received at t ~ .fime the Technology ·               rred to the compa y, and not
   structured as a se ies of future payments linked to financing milestones or unit sales.
   However, IDI ma . accept additional shares in order to maintain !Di's relative Equity
   percentage i nteres without additional approval of the Equity Sub-Committee.

    Managers of the        quity account will not have access to any insider knowledge of
    publicly traded se     urities. The Investment Committee shall hold Equity in accounts
    separate from oth      r investment accounts of IOI so that they can be monitored in
    accordance with th    s Policy.

     IOI shall disclose its Equity interest in IDl's sponsored publications or presentations
     regarding associa ed research and in other situations where the public or where IDI
     patients would rea onably expect a disclosure. IOI shall also report these interests in its
     annual report or,    the annual report would not be timely, through appropriate news
     releases.

3. Distribution of E        i      Equity received by IOI in lieu of a Licensing Fee shall be
   deemed to be a          oyalty. The Inventor's share of equity taken as a royalty shall be
   distributed to lnve     tors at the earliest opportunity following receipt. The Laboratory and
   IOI General Fund        shares shall be transferred to and disposed of by the Investment
   Committee. The           rincipal Investigator of the Laboratory shall be consulted by the
   Investment Com         ittee about the timing of liquidation of the Laboratory share of an
   equity transaction.

4. Monitoring. In all circumstances in which IOI receives Equity from a licensee or
   assignee of Tech ology, IOI shall closely monitor such relationships to materialize any
   real or perceived otential conflicts of interest that may arise from that relationship. The
   Executive Vice P esident is responsible for overseeing the research implications of
   Equity arraraqerne ts, and will periodically interview appropriate researchers regarding
   their work c1nd its relationship to the company in which IOI and/or researchers hold
   Equity.



Case 1 ·17-cv-12472-DLC                                                               Page 153 of 188

                                                 10
        Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 12 of 20




   5. Clinical or Other Sponsored Research. If IOI plans to partici ate in Clinical Research
      (as defined by the Harvard University Faculty of Medicine' Policy on Conflicts of
      Interest and Commitment) sponsored or otherwise financed by a company in which
      either (a) IOI holds Equity and the company has a· market apitalization of less than
      $10 billion; or (b) IOI holds an Equity interest of at least 5% in the company, -regardless
      of the market capitalization of that company, then IOI shall ive due consideration to
      conflict of interest and commitment concerns that may exist a a result of !Di's holdings
      in the company. IOI shall take appropriate action, including elling its Equity share in
      that company, in order to manage, reduce or eliminate conflict of interests.

        Inventors may only hold Equity during the course of Sponsor d Research as defined in
        and to the extent provided for in Harvard University Faculty" of Medicine Policy on
        Conflicts of Interest and Commitment and the Conflict of Int rest and Related Policies
        for IOI and its Affiliates. If the Inventor desires to avoid Equity in order to obtain
        research funding from a company, the Inventor may reques that IOI also avoid taking
        Equity through a license agreement so as to allow the spons red research. IOI normally
        shall not accept Equity under such circumstances; provid d, however, that IOI will
        require in its license or other Technology transfer agreeme t that the Inventor will not
        obtain Equity at a later date without the consent of IOI.

   6. Governing or Scientific Board Membership. Without the pr or consent of the Equity
      Subcommittee, neither IOI nor any non-faculty employee sha I accept a board seat of a
      company or a seat on a company's Scientific Advisory Bo rd if either (a) IOI holds
      Equity in the company and the company has a market capi alization of less than $10
      billion; or (b) IOI holds an Equity interest of at least 5% in t e company, regardless of
      the market capitalization of that company. No Faculty me ber may accept a voting
      seat on a Governing Board of a company if either (a) IOI hods Equity in the company
      and the company has a market capitalization of less than $1 billion; or (b) IOI holds an
      Equity interest of at least 5% in the company, regardless oft e market capitalization of
      that company


J. CONFLICT OF INTEREST POLICIES
    1. All financia I or compensation arrangements between Co ered Persons and third-
       parties are subject to the Conflict of Interest and Relate Policies for IOI and its
       Affiliates and also the Harvard University Faculty of Medi 'ne Policy on Conflicts of
       Interest and Commitment to the extent provided for in tho    policies and as may be
       amended by the appropriate authorized governing committee or board.

   2. Conflicts of Interest arising from Technology transfer to a c mpany in which a Trustee
      of IOI or a member of their immediate family holds signifi ant or controlling interest,
      shall be res olved according to the following guidelines:

           •    assign oversight of the transaction to a committee of isinterested Trustees, and
                require approval by the committee or the full board b fore a Trustee transaction
                may occur;



                                          Immune Disease Institute
  Case 1·17-cv-12472-DLC            Plaintiffs Rule 26(a)(1) Initial Disclosures   Page 154 of 188

                                                        11
       Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 13 of 20




           •   follow care lly the Intermediate Sanctions rebuttable presumption requirement
               that the Tr~ustee fully recuse himself or herself from the deliberations and decision
               making;

           •   include wit in the committee's responsibilities the question of whether to sell the
               Technolog at this time or whether to wait;                 ·

           •   conduct su        icient market outreach to establish whether there is a market, other
               than a Trus       ee transaction, for the Technology (for example, conduct at least the
               same mark         t outreach that 101 would conduct before selling Technology in a non-
               Trustee tra       saction):

           •   if a Trustee transaction is under consideration, make sure that the committee or
               board has ufficient information to determine that the transaction will provide fair
               value to IOI·

           •   in deciding hether to enter into a Trustee transaction, factor into the decision
               any potenti I adverse publicity that might result for IDI from the fact of entering
               into a Trust e transaction;

           •   in determining the minimum amount of consideration to be received in a Trustee
               transaction, ensure that the consideration will be sufficient to counter criticism of
               the fact tha the transaction is a Trustee transaction;

           •   if equity or ebt of the acquiring entity are proposed as a part of the consideration
                                                          a
               to be receiv d by IOI, do not accept higher percentage of such non-cash
               consideratl n than IOI would accept in a non-Trustee transaction (non-cash
               considerati n should be viewed from the perspective of IDl's total investment
               portfolio, av iding an imprudent percentage of investment in a single non-
               seasoned c mpany, and avoiding an imprudent overall percentage of high risk
               investment for the total portfolio) -- here again, ensuring that the mix of non-cash
               and cash c nsideration will be adequate to counter criticism of the fact that the
               transaction s a Trustee transaction;                                 ·

          •    before ente ing into a Trustee transaction, make sure that due diligence is
               conducted ith at least the same level of intensity and sophistication as would be
               conducted r a non-Trustee transaction;

          •    as required or the IRS rebuttable presumption, carefully document the basis for
               the determi ation concurrently with making the determination.




K. CONSULTING AGRE MENTS
  All consulting arrange ents between any Covered Person and any third-party are subject
  to IOI review p ursua t to I Di's applicable Policy on Consulting Relationships, and Other
  Financial A1Ta.t1gemTts between IOI Staff and Outside · Organizations. Consulting

 Case 1 ·1?-cv-12472-DLC     I          Plaint~~&lff1Jq~§t~osures                      Page 155 of 188

                                                     12
         Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 14 of 20




    arrangements between a Covered Person and a third party are subject !Di's Standard
    Provision's for Consulting, appended to this document as Exhibit B.

L. OTHER ARRANGEMENTS
   Should there be any conflict between this Policy and (a) the terms or conditions of a
   proposed or existing agreement between IOI and a sponsor, or (b) the policies of another
   organization to which an Inventor is obligated by agreement, joint appointment, or other
   affiliation. the conflict shall be resolved by the Directorin consultation with the Committee.

M. FORMER POLICIES
   This Policy shall replace all existing policies regarding Technology transfer, effective upon
   the approval of this Policy by the Trustees. This Policy shall govern the actions, rights and
   responsibilities of IOI and Covered Persons regarding all Invention, and Technology, from
   and after the Effective Date, regardless of the date of conception or disclosure of said
   Invention or Technology.


APPROVED BY THE BOARD OF TRUSTEES
October 28, 2004




                                        Immune Disease Institute
  Case 1·17-cv-12472-DL C         Plaintiffs Rule 26(a)(1) Initial Disclosures    Page 156 of 188

                                                      13
         Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 15 of 20




          () Immune Disease Institute
                                                 Exhibit A

                                IMMUNE DISEASE INSTITUTE
                                PARTICIPATION AGREEMENT

Name:

Department or Laboratory:


In consideration of my employment by or association with Immune Disease Institute (IOI),
and/or· being afforded an opportunity to work on projects being carried out by IOI, or
substantive use of IOI resources, I hereby represent and agree as follows:

1. Compliance with IOI Policies. I have read and I understand the terms of IDl's "Research
   and Technology Development Policy" and !Di's Policy on Consulting Relationships
   between IOI Staff and Outside Organizations, and agree to comply with these policies, as
   amended by the appropriate authorized governing committee or board.

2. Compliance Pursuant to Contracts and Grants. I shall comply with every obligation of !DI
   that applies to me pursuant to any contract, grant or commitment relating to research or
   other work covered by the Research and Technology Development Policy.

3. Disclosure of Inventions. Each Invention (mea ·              all discoveries, concepts, ideas,
   processes, methods, formulas, an .e.Gtmiq~ whetti                or not patentable) and further
    including trademarks and c        right rights conceived or r uced to practice by me solely,
   jointly, ot with others in e course of my employment by I I shall be promptly disclosed tg
    IDI by me utilizing a ritten Report of Invention. Repo of Invention forms are available
   from the Office of T chnology Development. Such re rt shall be sufficiently complete in
   technical detail and a ropriately illustrated by s       h or diagram to convey understanding
   of the nature, purpose, 001~~i:i.-~:1-t1T e extent known, the physical, chemical and
   biological characteristics of the Invention.

4. Ownership of Inventions. Each Invention shall be the sole and exclusive property of IDJ. I
   agree to-execute an assignment to IOI or its nominee of my entire right, title and interest in
   and to all lnventions (to which IOI has ownership rights pursuant to the "Research and
   Technology Development Policy") without additional compensation. I further agree, upon
   request of IOI and at its expense, to execute such documents as may be necessary or "
   desirable in applying for and obtaining patents on the Inventions in the United States and
   any foreign country. I further agree, whether or not I am employed by IOI, to cooperate to
   the extent and in the manner reasonably requested by IOI in the prosecution or defense of
   any claim involving a patent covering any Invention (?r any litigation or other claim or
   proceeding involving any Invention, but all expenses thereof shall be paid by IOI. All records
   which I shall use or prepare or come into contact with in the course of working for IOI, shall
                                        Immune Disease Institute
  Case 1 ·17-cv-12472-DL-C        Plaintiffs Rule 26(a)(1) Initial Disclosures     Page 157 of 188
                                                      14
         Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 16 of 20




    remain I Di's sole and exclusive property and shall be subject to the agreement; except that
    I may retain for my own personal use one copy of all my scientific work papers customarily
    retained by researchers at non-profit institutions unless prevented by contractual obligations
    to third parties pertaining to confidential papers or trade secrets, which obligations prevent
    such retention of any such papers.

5. Filing Copies of Agreements with OTO. I will file with the OTO a final copy of every
    consulting agreement to which I am a party or become a party (a) that is connected to
    work which I have done, am doing, or expect to do within the scope of my employment by,
    appointment with, or education at IOI or (b) for which I have made, am making, or expect
  , to make use of facilities, materials, equipment, staff, information, ideas, .data or other
    resources furnished by or through 1Dl.

6. Ownership of Notebooks and Data. I agree that al/ notebooks and other data generated in
   research and other activities associated with or funded through IOI (whether in paper,
   electronic or other media) shall belong to IOI. The originals of such data are to remain with
   IDI. In accordance with the policies of IOI and Harvard Medical School, I may obtain a copy
   of such data. At the request of. IOI, I shall deliver promptly to IOI copies of all written,
   electronic, or other records describing or referencing Technology as defined in IDl's
   "Research and Technology Development Policy", whether or not I am still employed by or
   otherwise engaged at IOI.

7. No Employment Contract. I understand that this Agreement does not constitute an
   employment contract and that, if I am otherwise an employee of IOI, this Agreement does
   not constitute any representation that my employment will continue for any definite period
   of time nor does this Agreement affect my employment status in any other way.

8. Prior Inventions Excepted. Descriptions of all Inventions, whether or not patented, which I
   conceived or reduced to practice prior to my employment by IOI, are attached hereto as
   Schedule A, and those Inventions shall be excluded from this agreement. I represent that
   the absence of any Invention from Schedule A shall indicate that I own no such Invention at
   the time of signing the Agreement.

9. Publication or Disclosure of Confidential Matter. I agree that I will not at any time, whether
   or not I am employed by IOI, except as properly required in the conduct of the business of
   IOI, or except as authorized in writing by IOI, publish, disclose, or authorize anyone else to
   publish or disclose, any Invention or any other secret or confidential matter relating to any
   aspect of the operations or business of IOI or its related companies, business clients or
   associates with which my employment may in any way acquaint me. However, in all cases
   where not prevented by contractual agreement with third parties, I shall have an absolute
   right to makes cientific publication of my work.

10. Limitation on Authority. I understand and agree that I am not authorized by IOI to sign, and
    I will not sign, any agreement or document on behalf of IOI that may commit, restrict, or
  . otherwise affe-ct Inventions that I create, including confidentiality agreements, license
    agreements, nnaterial transfer agreements, and research agreements. I shall not sign
    individually an)' document or agreement (other than one solely involving an Academic


                                        Immune Disease Institute
  Case 1 ·17-cv-12472-DLC         Plaintiff's Rule 26(a)(1) Initial Disclosures   Page 158 of 188

                                                       15
         Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 17 of 20




    Work) unless specifically approved or requested to do so by an authorized representative of
    IOI and I understand and agree that all such documents must be submitted to the OTD.

 11. Distribution Pol icy. I have read and understand the Distribution of Net Proceeds mentioned
    in the IDl's "Research and Technology Development Policy".



Signature:                                  _

Date:
        ---------




                                          Exhibit B
   Case 1·17-cv-12472-DLC         PlainJ~G ~j(WJ~iBJt~1osures                    Page 159 of 188

                                              16
          Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 18 of 20




The following example document, Standard Provisions for Consulting, is provided for informational purposes. Any
IOI personnel who are asked to consult for an outside company, should present a copy of this document to the
company and ask that it be appended to the Consulting Agreement. The provisions contained in this agreement
protect the rights of the consultant and IOI and are generally accepted without any changes by the companies.
Executable versions of this form may be downloaded from the IOI website or obtained from the Office of
Technology Development.




    Case 1·17-cv-12472-DLC                                                                     Page 160 of 1°88

                                                       17
          Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 19 of 20



            .,1,
               . , I. mmune                     a. ·1sease
                                                       · I n. s tit u t e·
                                                Exhibit 8
                                  IMMUNE DISEASE INSTITUTE
                         STANDARD CONSULTING AGREEMENT PROVISIONS



          Attachment to Consulting Agreement between ------- and ------

1   It is the policy of The Immune Disease Institute (IOI) that these Standard Consulting
    Agreement Provisions ("Standard Provisions") must be attached to any written agreement
    ("Agreement") to provide consulting services between an employee, student, or member of
    the professional staff ("Consultant") of IOI and any organization ("Company") and must be
    signed by both parties to the Agreement. By signing these Standard Provisions, the parties
    to the Agreement agree to abide by these Standard Provisions, and further agree that if
    anything in the Agreement is inconsistent with these Standard Provisions, these Standard
    Provisions shall govern .

.2 Nothing in the Agreement shall limit or be construed to limit the right of Consultant to use or
    publish information which (a) is or becomes available to the public through no breach of the
    Agreement by Consultant, (b) was known to Consultant before the consulting services were
    performed, (c) is acquired by Consultant from a third party has the legal right to disclose the
    information to the Consultant, or (d) Consultant is required to disclose by law, government
    regulation, or court order. In addition, information generated by Consultant pursuant to the
    Agreement shall be proprietary to the Company only if (a) such information is generated as a
    direct result (?f the performance of consulting services under the Agreement and (b) is not
    generated in the course of the Consultant's activities as a IOI employee.

3   Consulting services shall not involve any use of the funds, personnel, facilities, materials, or
    other resources of IOI, provided that Consultant may use the library and the Consultant's
    office.

4 Neither the name of the Consultant nor that of IOI, nor any variation thereon, nor adaptation
  thereof may be used in any advertising, promotional or sales literature, or other publicity
  without the prior written approval of the party whose name is to be used.

5 Consultant's rigllts, title and interest in inventions, discoveries and developments conceived
  or reduced to practice in the performance of Company funded consulting services made
  solely or jointly with Company employees or agents ("Consulting Inventions") may be
  assigned to the Company, so long as the provisions in Paragraph 6 below are not applicable.
  Consultant shall disclose to IDl's Office of Technology Development, in confidence, all
  Consulting lnve-ntions which are related to Consultant's research, clinical, or educational
  activities at IOI in order to provide IOI an opportunity to assess, together with Company,
  whether the invention is subject to the provisions of Paragraph 6 below.

6   Not withstanding Paragraph 5 above, Company agrees and understands that Consultant has
                                         Immune Disease Institute
    Case 1 ·17-cv-12472-DLC        Plaintiffs Rule 26(8i~) Initial Disclosures      Page 161 of 188
          Case 1:17-cv-12472-DLC Document 55-3 Filed 02/15/19 Page 20 of 20




    a pre-existing obi igation to assign to his or her employer, IOI, all of Consultant's rights in
    intellectual property which arise or are derived from Consultant's employment at IOI or which
    utilize the funds, including funding from any outside source awarded to or administered by
    101, personnel, facilities, materials, or other resources of 101 including resources provided in-
    kind by outside sources. Company has no rights by reason of this Agreement in any
    publication, invention, discovery, improvement or other intellectual property, whether or not
    publishable, patentable or copyrightable that is subject to Consultant's obligations to IOI.
    Company also acknowledges and agrees that it will enjoy no priority or advantage as a result
    of the consultancy created hereunder in gaining access, whether by license or otherwise, to
    any proprietary information or intellectual property of IOI.

7   Consultant shall not disclose to Company any unpublished results of research performed at
    IOI by Consultant or any other IOI employee, student, or member of the professional staff.
    Other than the inventions assigned to Company pursuant to Paragraph 5 above, Company
    shall have no rights or interests in any other inventions, discoveries or developments owned
    by or assignable to IOI.

8   Nothing in the Agreement shall be construed to restrict or limit the duties Consultant is
    performing or may perform in the course of, or incidental to, Consultant's employment at IOI,
    including but not limited to research sponsored by a third party commercial entity nor shall
    anything in the Agreement be construed to restrict or limit Consultant's right to serve as an
    advisor to any hospital, or to any governmental or not-for-profit organization.

9   Each party to the Agreement acknowledges (i) that the Consultant is entering into the
    Agreement, and providing services to the Company, in the Consultants individual capacity
    and not as an employee or agent of IOI, (ii) IOI is not a party to this Agreement and has no
    liability or obligation hereunder, and (iii) IOI is intended as a third party beneficiary of this
    Agreement and certain provisions to this Agreement are for the benefit of ID! and are
    enforceable by ID! in its own name.

10 The Standard Provisions shall b·e and hereby are in force and effect for the entire term of any
    Agreement between Consultant and Company.



ACCEPTED:


Authorized Officer of Company                                      Date


Consultant                                                         Date




                                         Immune Disease Institute
    Case 1 ·17-cv-12472-DLC          Plaintiffs Rule 26(a}(1) Initial Disclosures     Page 162 of 188

                                                        19
